Citation Nr: 0610339	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-34 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to August 30, 2002, 
for a grant of service connection for diabetes mellitus, type 
II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from to January 1966, to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDING OF FACT

A claim of entitlement to service connection for diabetes 
mellitus was received by VA August 30, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 2002, 
for the award of service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an earlier effective 
date for service connection for diabetes mellitus, type II, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
October 2002 satisfied the duty to notify provisions with 
regard to the veteran's claim for service connection; the 
veteran was provided the regulations with regard to an 
earlier effective date in the June 2003 statement of the 
case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 


(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The resolution of effective date claims turn on application 
of the relevant law and regulations to the evidence already 
associated with the claims file, to include the medical 
records showing treatment for the disability in question, and 
the date on which a claim for compensation were received.  As 
such, no medical examination or opinion is necessary in 
conjunction with the adjudication of the veteran's claim.  
See 38 C.F.R. § 3.400.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U. S. Vet. App. March 3, 2006). 

The veteran claims entitlement to an effective date earlier 
than August 30, 2002, for a grant of service connection for 
diabetes mellitus, type II.  Specifically, he asserts that 
diabetes mellitus, type II, was first diagnosed in June 2001, 
and that this should be the effective date of service 
connection.  Alternately, his representative argues that a VA 
treatment record shows that the veteran was seen for "Agent 
Orange" during his hospitalization at a VA hospital in 
December 1994, with further notations on that record during 
May 1995, and that the effective date of service connection 
should be assigned from one of those two dates.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date of an 
award of direct service connection shall be either the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  

Generally, where compensation is awarded pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114(a) 
(2005); see also VAOPGCPREC 5-94, 59 Fed. Reg. 27803 (1994).

The VA regulations which provide for presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents (to include Agent Orange) were amended 
effective July 9, 2001.  Specifically, diabetes mellitus, 
type II, was added to the list of diseases which warrant 
service connection on a presumptive basis as a result of 
Agent Orange exposure during service.  Compare 38 C.F.R. § 
3.309(e) (2001) with 38 C.F.R. § 3.309(e) (2002).  Normally, 
this would mean that the effective date of service connection 
for diabetes mellitus, based on Agent Orange exposure, could 
not be before the date that the regulation became effective.  
However, because the veteran's claim involves exposure to 
Agent Orange, there is case law which controls the assignment 
of the effective date for service connection.  The final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer 
II), and Nehmer v. United States Veterans Admin., No. C86-
6160 TEH (N.D. Cal. Dec. 12, 2000) (class action order), 
create an exception to the provisions governing the 
assignment of effective dates in certain cases involving 
Agent Orange exposure.

Because the Nehmer case created an exception to the general 
provisions governing the assignment of effective dates in 
certain cases, VA enacted new regulations to state the 
effective date rules required by orders of the United States 
District Court in the class-action.  The new regulations 
state that a Nehmer class member includes a Vietnam veteran 
who has a "covered herbicide disease."  Covered herbicide 
disease means a disease for which VA has established a 
presumption of service connection before October 1, 2002, 
pursuant to the Agent Orange Act of 1991, Public Law 


102-4, other than chloracne.  Covered herbicide diseases 
specifically include diabetes mellitus, type II.  38 C.F.R. § 
3.816(b) (2005).

The regulations provide, in pertinent part, that if a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows:

If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was 
received by VA between that date and 
the effective date of the statute or 
regulation establishing a presumption 
of service connection for the covered 
disease, the effective date of the 
award will be the later of the date 
such claim was received by VA or the 
date the disability arose, except as 
otherwise provided in paragraph (c)(3) 
of this section.  A claim will be 
considered a claim for compensation for 
a particular covered herbicide disease 
if:

(i) The claimant's application and 
other supporting statements and 
submissions may reasonably be viewed, 
under the standards ordinarily 
governing compensation claims, as 
indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii) VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for 


the covered disease, in which VA denied 
compensation for a disease that 
reasonably may be construed as the same 
covered herbicide disease for which 
compensation has been awarded.

38 C.F.R. § 3.816(c)(2).

As noted above, the veteran's representative has asserted 
that a VA treatment record, bearing the dates December 1994 
and May 1995, constitutes an informal claim for service 
connection for residuals of herbicide exposure.  The Board 
recognizes that treatment records can be considered an 
informal claim for an increase or to reopen a claim.  
However, treatment records are not used as an informal claim 
for an initial claim for service connection; an informal 
claim requires a communication or action that identifies the 
benefit sought.  38 C.F.R. §§ 3.155, 3.157 (2005).  To that 
end, the VA treatment record does include the words "Agent 
Orange," but it does not reflect any intent to apply for 
benefits, or identify any disability for which service 
connection can be granted.  As such, this treatment record 
does not qualify as an informal claim.  Accordingly, the 
representative's arguments that the veteran first filed for 
service connection for diabetes mellitus, type II, as due to 
herbicide exposure, in December 1994 or May 1995, and that 
the veteran's case should in turn be remanded to obtain 
additional 1980s VA treatment records, by way of invoking the 
Nehmer regulations, are without merit.

A review of the competent medical and procedural evidence of 
record reveals that diabetes mellitus, type II, was first 
diagnosed in June 2001, and that the veteran filed a claim 
for service connection for diabetes mellitus, type II, which 
was received at the RO on August 30, 2002.  Thus, the 
veteran's original claim for service connection for diabetes 
mellitus was filed after the May 3, 1989, Order in Nehmer, 
and was subsequently granted under regulations adopted 
pursuant to the Agent Orange Act of 1991.  In short, the 
Nehmer Stipulation governs the effective 


date of the award of service connection for his service-
connected diabetes mellitus, type II.  As such, application 
of the Nehmer Stipulation to this case yields the same result 
as applying the general rule regarding effective dates of 
awards of service connection pursuant to 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(b)(2), i.e., the effective 
date of the award of service connection shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Accordingly, the date of receipt of the veteran's 
claim for service connection for diabetes mellitus, type II, 
August 30, 2002, is the earliest effective date for service 
connection under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400(b)(2).

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date prior to August 30, 2002, 
for a grant of service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


